EXHIBIT 10.1




BETWEEN

ROGER ENFIELD

CREDITOR

AND

FRANCHISE CAPITAL CORPORATION

A NEVADA PUBLIC CORPORATION




AGREEMENT, made this 12th day of September 2006, by and between Franchise
Capital Corporation (“FCC”) and Roger Enfield (“ENFIELD”).




RECITALS




WHEREAS, FCC is the managing member and 72.5% owner in Comstock Jake’s Franchise
Company, LLC, and the managing member and 100% owner of Kirby Foo’s Franchise
Company, LLC which are considered portfolio companies of FCC.




WHEREAS, the Restaurants operate concepts (Concepts) Comstock Jake’s® and Kirby
Foo’s Asian Grill® which offer to the public franchise restaurant concepts.  The
Concepts include, among other things:  all assets, including specific trademarks
or service marks, including without limitation, trademarks, logos and related
commercial symbols and slogans, and recipes and related liabilities.  




WHEREAS, other third parties, as individuals and entities, are owners of the
remaining membership interests in the Concepts and are as listed in Exhibit B.




WHEREAS, ENFIELD agrees to acquire FCC’s interest and the Concepts from FCC, in
exchange for the assumption of all related liabilities of the Concepts which
include notes payables to ENFIELD totaling $100,000, as listed on Exhibit A,
consistent with the following terms.  




NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein,




THE PARTIES HERETO AGREE AS FOLLOWS:




ARTICLE I




REPRESENTATIONS AND WARRANTIES OF FCC




FCC hereby represents and warrants to ENFIELD that:




  1.1  FCC will transfer to ENFIELD its manager positions and ownership in each
of the Concepts including, without limitation, all hard assets including company
owned and operated stores, specific trademarks or service marks, including
without limitation, trademarks, logos and related commercial symbols and
slogans, and recipes in exchange for the assumption of all related liabilities
which include notes payables to ENFIELD totaling $100,000 as listed on Exhibit
A.   

 

--------------------------------------------------------------------------------

   

     1.2  FCC Organization.  FCC is a corporation duly organized, validly
existing and in good standing under the laws of Nevada, has all necessary
corporate powers to own its property and to carry on its business as now owned
and operated by it, and is duly qualified to do business and is in good standing
in each of the states where its business requires qualification.




    1.3  Concepts Organization.  The Concepts are LLC’s duly organized, validly
existing and in good standing under the laws of Arizona, have all necessary
corporate powers to own their property and to carry on their business as now
owned and operated by them, and are duly qualified to do business and are in
good standing in each of the states where their business requires qualification.




    1.4  Capital.  Management of FCC owns control of the Concepts and therefore
has the right to vote for the completion of this transaction. FCC represents
that there are no other issued and outstanding open subscriptions, options,
rights, warrants, debentures, instruments, convertible securities, or other
agreements or commitments obligating FCC in regards to the Concepts.




     1.5  Financial Statements.  The most recent financial statements of the
Concepts are attached as Exhibit A.  The financial statements have been prepared
in accordance with generally accepted accounting principles and practices
consistently followed by the Concepts throughout the period indicated, and
fairly represent the financial position of each as of the date of the balance
sheet included in the financial statements.  




     1.6  Investigation of Financial Condition.  Without in any manner reducing
or otherwise mitigating the representations contained herein, ENFIELD and/or its
attorneys shall have the opportunity to meet with the accountants and attorneys
to discuss the financial condition of the Concepts.  FCC shall make available to
ENFIELD and/or its attorney all books and records of the Concepts, once
reasonable notice of such request has been given.




     1.7  Authority.  The Board of Directors of FCC have authorized the
execution of this Agreement and the consummation of transactions contemplated
herein, and FCC has full power and authority to execute, deliver, and perform
this Agreement and this Agreement is a legal, valid and binding obligation of
FCC, and is enforceable in accordance with its terms and conditions.




     1.8  Ability to Carry Out Obligations.  The execution and delivery of this
Agreement by FCC of its obligations hereunder in the time and in the manner
contemplated will not cause, constitute or conflict with or result in (a) any
breach or violation of any of the provisions or constitute a default under any
license, indenture, mortgage, charter, instrument, articles of incorporation,
bylaws, or other agreement or instrument to which either is a party, or by which
it may be bound, nor will any consents or authorizations of any party other than
those hereto be required, (b) an event that would permit any party to any
agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of FCC, or (c) any event that would result in
the creation or imposition of any lien, charge, or encumbrance on any asset of
FCC.




--------------------------------------------------------------------------------

 




     1.9  Full Disclosure.  None of the representations and warranties made by
FCC herein, or in any exhibit, certificate or memorandum furnished or to be
furnished by either, or on their behalf, contains or will contain any untrue
statement of material fact, or omit any material fact the omission of which
would be misleading.




     1.10  Good Title.  Other than as described in Exhibit A, the Concepts have
good and marketable title to all of its property free and clear of any liens,
claims and encumbrances of any nature, form or description.




     1.11 Indemnification.  FCC and the Concepts agrees to defend and hold
ENFIELD harmless against and in respect of any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including interest, penalties, and reasonable attorney's fees,
that it shall incur or suffer, which arise out of, result from or relate to any
breach of, or failure by FCC to perform any of its representations, warranties,
covenants and agreements in this Agreement or in any exhibit or other instrument
furnished or to be furnished by FCC under this Agreement.     




ARTICLE II




REPRESENTATIONS AND WARRANTIES OF ENFIELD




ENFIELD hereby represents and warrants to FCC that:

  

     2.1  ENFIELD will acquire FCC’s position in the Concepts including, without
limitation, all hard assets including company owned and operated stores,
specific trademarks or service marks, including without limitation, trademarks,
logos and related commercial symbols and slogans, and recipes in exchange for
the assumption of all related liabilities which include notes payables totaling
$100,000, as listed on Exhibit A.   




     2.2   Financial Ability.  ENFIELD has the necessary wherewithal to complete
this agreement through its legal counsel.




     2.3  Authority.  ENFIELD has authorized the execution of this Agreement and
the consummation of transactions contemplated herein through its legal counsel.
 ENFIELD’s legal counsel has full power and authority to execute, deliver, and
perform this Agreement and this Agreement is a legal, valid and binding
obligation of ENFIELD, and is enforceable in accordance with its terms and
conditions.

 

--------------------------------------------------------------------------------




      2.4   Ability to Carry Out Obligations.  The execution and delivery of
this Agreement by ENFIELD and the performance by ENFIELD of its obligations
hereunder in the time and in the manner contemplated will not cause, constitute
or conflict with or result in (a) any breach or violation of any of the
provisions or constitute a default under any license, indenture, mortgage,
charter, instrument, articles of incorporation, bylaws, or other agreement or
instrument to which ENFIELD is a party, or by which it may be bound, nor will
any consents or authorizations of any party other than those hereto be required
except approvals required by law, if any, (b) an event that would permit any
party to any agreement or instrument to terminate it or to accelerate the
maturity of any indebtedness or other obligation of ENFIELD, or (c) any event
that would result in the creation or imposition of any lien, charge, or
encumbrance on any asset of ENFIELD.




      2.5   Full Disclosure.  None of the representations and warranties made by
ENFIELD herein, or in any exhibit, certificate or memorandum furnished or to be
furnished by ENFIELD, or on its behalf, contains or will contain any untrue
statement of material fact, or omit any material fact the omission of which
would be misleading.

 

      2.6   Indemnification.  ENFIELD agrees to defend and hold FCC and the
Concepts harmless against and in respect to any and all claims, demands, losses,
costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including interest, penalties, and reasonable attorney's fees,
that it shall incur or suffer, which arise out of, result from or relate to any
breach of, or failure by ENFIELD to perform any of its respective
representations, warranties, covenants and agreements in this Agreement or in
any exhibit or other instrument furnished or to be furnished by ENFIELD under
this Agreement.             




ARTICLE III




COVENANTS

    

     3.1  Investigative Rights.  From the date of this Agreement until the
Closing date, FCC shall provide the other full access during normal business
hours to all properties, books, contracts, commitments, and records of the
Concepts for the purpose of examining same.




     3.2  Conduct of Business.  Prior to the Closing, the Concepts shall conduct
their business in the normal course and FCC, and the Restaurants, shall not
sell, pledge or assign any assets without the prior written consent of ENFIELD.
 Neither ENFIELD nor the Concepts shall amend their articles of incorporation or
Bylaws, declare dividends, redeem or sell stock or other securities, incur
additional or newly-funded liabilities, acquire or dispose of fixed assets or
settle or discharge any balance sheet receivable other than in the normal course
of business.




     3.3  Required Corporate Action by ENFIELD.  ENFIELD and its officers and
directors shall cause a meeting to be held as soon as practicable for the
purpose of voting on the approval of this Agreement.  




ARTICLE IV




--------------------------------------------------------------------------------




CONDITIONS PRECEDENT TO ENFIELD'S PERFORMANCE




     4.1  Conditions.  ENFIELD's obligations hereunder shall be subject to the
satisfaction, at or before the Closing, of all the conditions set forth in this
Article IV.  ENFIELD may waive any of these conditions in whole or in part
without prior notice; provided however, that no such waiver of a condition shall
constitute a waiver by ENFIELD of any other condition of or any of ENFIELD's
other rights or remedies, at law or in equity, if FCC shall be in default of any
of their representations, warranties, or covenants under this Agreement.   




     4.2 FCC Performance.  FCC shall have performed, satisfied and complied with
all covenants, agreements, and conditions required by this Agreement to be
performed or complied with by it, on or before the Closing Date.




     4.3  Accuracy of Representations.  Except as otherwise permitted by this
Agreement, all representations and warranties by FCC in this Agreement or in any
written statement that shall be delivered to ENFIELD by FCC under this Agreement
shall be true and accurate on and as of the Closing Date as though made at that
time.

ARTICLE V




CONDITIONS PRECEDENT TO FCC PERFORMANCE




     5.1  Conditions.  FCC obligations hereunder shall be subject to the
satisfaction, at or before the Closing, of all the conditions set forth in this
Article V.  FCC may waive any of these conditions in whole or in part without
prior notice; provided however, that no such waiver of a condition shall
constitute a waiver by FCC of any other condition of or any of FCC other rights
or remedies, at law or in equity, if ENFIELD shall be in default of any of their
representations, warranties, or covenants under this Agreement.   




     5.2  ENFIELD Performance.  ENFIELD shall have performed, satisfied and
complied with all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by it, on or before the Closing Date.




     5.3  Accuracy of Representations.  Except as otherwise permitted by this
Agreement, all representations and warranties by ENFIELD in this Agreement or in
any written statement that shall be delivered to FCC by ENFIELD under this
Agreement shall be true and accurate on and as of the Closing Date as though
made at that time.




ARTICLE VI




CLOSING




     6.1  Closing.  The Closing of this transaction shall be held at a place and
on a date mutually acceptable to the parties.    

 

--------------------------------------------------------------------------------





     At the Closing the parties shall deliver the following in form acceptable
to counsel to the parties or as set forth herein:







By ENFIELD:    




ENFIELD will acquire FCC’s position in the Concepts including, without
limitation, all hard assets including company owned and operated stores,
specific trademarks or service marks, including without limitation, trademarks,
logos and related commercial symbols and slogans, and recipes in exchange for
the assumption of all related liabilities which include notes payables to
ENFIELD totaling $100,000, as listed on Exhibit A.  




By FCC:




FCC will transfer to ENFIELD its manager positions and ownership in each of the
Concepts including, without limitation, all hard assets including company owned
and operated stores, specific trademarks or service marks, including without
limitation, trademarks, logos and related commercial symbols and slogans, and
recipes in exchange for the assumption of all related liabilities which include
notes payables to ENFIELD totaling $100,000 as listed on Exhibit A.   




ARTICLE VII




REMEDIES




     7.1  Legal Action and Costs.  If any legal action or any arbitration or
other proceeding is brought for the enforcement of this Agreement, or because of
an alleged dispute, breach, default, or misrepresentation in connection with any
of the provisions of this agreement, the successful or prevailing party or
parties shall be entitled to recover reasonable attorney's fees and other costs
incurred in that action or proceeding, in addition to any other relief to which
it or they may be entitled.




     7.2  Termination.  In addition to the other remedies, any of the parties
hereto may terminate this Agreement, without liability:




          (i)  upon the failure of any condition not otherwise waived by the
parties; or




          (ii)  upon mutual consent of the respective boards of directors of
ENFIELD and FCC.




ARTICLE VIII




MISCELLANEOUS





--------------------------------------------------------------------------------




     8.1  Captions and Headings.  The Article and paragraph headings throughout
this Agreement are for convenience and reference only, and shall in no way be
deemed to define, limit, or add to the meaning of any provision of this
Agreement.




     8.2  No Oral Change.  This Agreement and any provisions hereof, may not be
waived, changed, modified or discharged orally, but it can be changed by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification or, discharge is sought.




     8.3  Non-Waiver.  Except as other wise expressly provided herein, no waiver
of any covenant, condition, or provision of this Agreement shall be deemed to
have been made unless expressly in writing and signed by the party against whom
such waiver is charged.




     8.4  Time of Essence.  Time is of the essence of this Agreement and each
and every part hereof.




     8.5  Entire Agreement.  This Agreement contains the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings and merges any all such prior discussions and/or agreements
herein.   




     8.6  Choice of Law.  This Agreement and its application shall be governed
by the laws of the State of Arizona.




     8.7  Counterparts.  This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same instrument.




     8.8  Notices.  All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, by first class mail, registered or certified, postage prepaid, and
properly addressed as follows:







    

 ENFIELD Representative:




Roger Enfield

25435 Spring Creek

Sun Lakes, AZ 85248

               




  FCC Representative:

Edward C. Heisler

Franchise Capital Corporation

43180 Business Park Drive Suite 202

Temecula, CA 92590




--------------------------------------------------------------------------------







     8.9  Binding Effect.  This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives successors and assigns of each of the
parties to this Agreement.




     8.10  Effect of Closing.  All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall survive the
Closing of this Agreement.




     8.11  Brokers.  The parties hereto represent that no finder's fee has been
paid or is payable by any party.




     8.12  Expenses.  Each party will pay its own legal, accounting and any
other out-of-pocket expenses reasonably incurred in connection with this
transaction, whether or not the transaction contemplated hereby is consummated.




     8.13  Facsimile Signatures as Originals.  Original signatures transmitted
by facsimile communication shall constitute originals for the purpose of validly
executing this Agreement.     




AGREED TO AND ACCEPTED as of the date first above written.







Roger Enfield:







By: /s/ Roger Enfield

     Roger Enfield







  

Franchise Capital Corporation:







By: /s/ Edward C. Heisler

    Edward C. Heisler, President & C.E.O.













--------------------------------------------------------------------------------



















Exhibit A




Financial Statements of the Restaurants




























--------------------------------------------------------------------------------

 







 



















Comstock Jakes Franchise Company, LLC Financial Statements














































--------------------------------------------------------------------------------

 




























Kirby Foo’s Franchise Company, LLC Financial Statements


































--------------------------------------------------------------------------------

 

 




Exhibit B




Third Party Members to the Restaurants







Comstock Jake’s Franchise Company, LLC –




Alexis Group, LLC – 25% Owner




Roger Enfield – 2.5% Owner










Kirby Foo’s Franchise Company, LLC –




No third party owners







--------------------------------------------------------------------------------



